DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Species B in the reply filed on 02/25/2022 is acknowledged.
Claim Objections
Claim 16 is objected to because of the following informalities:  line 3 is missing an article and a conjunction. For the purposes of examination, it will be treated as reading --and a bearing assembly--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 10-12, 14-17, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,76,029 to Mook et al.

Regarding claim 1, Mook teaches a damper system (abstract), the damper system comprising (see annotated Fig. 5 of Mook below): a first wall extended along a first direction (the circumferential direction of Fig. 5); a second wall (the bearing race in contact with extended along the first direction, wherein the first wall and the second wall are separated along a second direction (the radial direction) perpendicular to the first direction; an inner spring positioned between the first wall and the second wall along the second direction, wherein the inner spring comprises a first member and a second member each coupled together at a distal end along the first direction by an inner bumper, and wherein the first member, the second member, and the inner bumper form a cavity therebetween; and an outer spring positioned along the second direction between the inner spring and the first wall or the second wall, wherein the outer spring comprises a spring arm contoured along the second direction toward the inner spring, and wherein the outer spring comprises an outer bumper positioned along the second direction between the inner bumper and the first wall or the second wall, and wherein the inner bumper and the outer bumper are selectively couplable to one another based on a load applied to the damper system (area 144 between the two bumpers is described as a “clearance gap” at col. 8, ll. 20-48 and would be capable of closing in the event of experiencing a load beyond what it is designed to withstand).



    PNG
    media_image1.png
    456
    1059
    media_image1.png
    Greyscale


Mook teaches damper system of claim 1 (see above), wherein the inner bumper and the outer bumper together form an interface extended along the first direction and the second direction (Fig. 7, 8), wherein the inner bumper and the outer bumper are selectively couplable at the interface (see rejection of claim 1) (claim 2),
wherein the outer bumper is selectively couplable to the first wall or the second wall (see annotated Fig. above and rejection of claim 1) (claim 3),
wherein a passage (112) is formed through the first wall, the outer spring, and the inner spring in fluid communication with the cavity at the inner spring (col. 5, ll. 39-57, col. 8, ll. 20-30), (claim 4),
wherein the first wall, the second wall, the outer spring, and the inner spring are together a unitary, monolithic component (col. 10, ll. 15-19) (claim 5),
wherein the first member, the second member, and the spring arm are each extended along the first direction (Fig. 5) (claim 10),
wherein the first member, the second member, and the spring arm are each spaced apart along the second direction from one another at a nominal load condition (Fig. 8) (claim 11),
wherein the outer bumper and the inner bumper are spaced apart from one another at a nominal load condition (Fig. 8) (claim 12),
wherein the inner spring forms a substantially elliptical cross section at the cavity formed by the first member, the second member, and the inner bumper (Fig. 5) (claim 14),
wherein the inner spring comprises a pair of the inner bumper at distal ends separated along the first direction, and wherein the outer spring comprises a pair of the outer bumper distal ends separated along the first direction, and wherein the outer bumper is spaced apart and adjacent along the second direction to the inner bumper at the respective distal end ( as shown in Fig. 5 wherein the structures labelled in the annotated Fig. above are mirrored, i.e. duplicated, by adjacent structured) (claim 15),
the damper system comprising: a static structure (134, Fig. 4) connected to the first wall; and a bearing assembly connected to the second wall (col. 5, ll. 8-20) (claim 16),
wherein the static structure, the first wall, the outer spring, and the inner spring together form a passage extended therethrough in fluid communication with the cavity at the inner spring, wherein the passage is configured to receive a fluid at the cavity (col. 8, ll. 31-48) (claim 17),
wherein the first member and the second member are each contoured toward one another along the second direction (Fig. 5) (claim 19),
Regarding claim 20, Mook teaches a system, the system comprising: a rotor assembly (148) mounted to a static structure via a bearing assembly (Fig. 9), wherein the static structure and the bearing assembly are connected to one another at least by a damper element, wherein the damper element comprises: a first wall extended along a first direction; a second wall extended along the first direction, wherein the first wall and the second wall are separated along a second direction perpendicular to the first direction; an inner spring positioned between the first wall and the second wall along the second direction, wherein the inner spring comprises a first member and a second member each coupled together at a distal end along the first direction by an inner bumper, wherein the first member and the second member are each contoured toward one another along the second direction, and wherein the first member, the second member, and the inner bumper form a cavity therebetween; and an outer spring positioned along the second direction between the inner spring and the first wall or the second wall, wherein the outer spring comprises a spring arm contoured along the second direction toward the inner spring, and wherein the outer spring comprises an outer bumper positioned along the second direction between the inner bumper and the first wall or the second wall (see annotated Fig. above), and wherein the inner bumper and the outer bumper are selectively couplable to one another based on a load applied to the first wall or the second wall (area 144 between the two bumpers is described as a “clearance gap” at col. 8, ll. 20-48 and would be capable of closing in the event of experiencing a load beyond what it is designed to withstand).
Allowable Subject Matter
Claims 6-9 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W. BROWN whose telephone number is (571)270-3372. The examiner can normally be reached Monday-Friday 10:00-6:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM W BROWN/Examiner, Art Unit 3745                                                                                                                                                                                                        
/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745